Citation Nr: 0118049	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gastritis and 
duodenitis (claimed as diarrhea and nausea) on a direct 
basis or as due to undiagnosed illness.

2. Entitlement to service connection for headaches to include 
pain behind the eyes on a direct basis or as due to 
undiagnosed illness.

3. Entitlement to service connection for memory loss on a 
direct basis or as due to undiagnosed illness.

4. Entitlement to service connection for nightmare disorder 
on a direct basis or as due to undiagnosed illness.

5. Entitlement to stasis edema of the lower extremities on a 
direct basis or as due to undiagnosed illness.

6. Entitlement to service connection for pubic dermatosis 
with hair loss on a direct basis or as due to undiagnosed 
illness.

7. Entitlement to generalized muscle aches on a direct basis 
or as due to undiagnosed illness.

8. Entitlement to allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1988 until 
December 1991.  The veteran's DD Form 214 shows that she 
received the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2000, 
from the Waco, Texas, regional office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection on a direct basis or as due to an undiagnosed 
illness for gastritis and duodenitis, headaches, memory loss, 
nightmare disorder, stasis edema of the legs due to posture 
and uterine fibroids, pain behind the eyes, pubic dermatosis 
with hair loss from scratching, generalized muscle aches and 
allergic rhinitis as not well grounded claims. 

In the veteran's substantive appeal received in July 2000, 
she requested that the condition of pain behind the eyes be 
considered as secondary to the headaches and not as a 
separate condition.  She claims that the pain behind the eyes 
shows the location of the headaches.  Accordingly, the issue 
has been restyled as shown on the title page.

The issues of entitlement to service connection for 
headaches, memory loss, pubic dermatosis with hair loss from 
scratching, and generalized muscle aches as due to 
undiagnosed illness and stasis edema of the legs due to 
posture and uterine fibroids on a direct basis, will be 
discussed in the REMAND section of this decision.  
Additionally, although the RO included the symptoms of 
fatigue and excessive sleep in the claim for service 
connection for nightmares, the Board finds that these 
symptoms should be addressed separately and will be discussed 
in the REMAND section of this decision.

The veteran also claims that at the VA examination in 
November 1999, at least three physicians mentioned post-
traumatic stress as a cause for the nightmares she 
experiences.  The Board considers this an implied claim for 
service connection for post traumatic stress disorder (PTSD) 
and refers this issue to the agency of original jurisdiction 
for appropriate development.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's current gastrointestinal symptoms have been 
clinically diagnosed as gastritis and duodenitis, and there 
is no competent evidence that the veteran's current gastritis 
and duodenitis are related to active service.

3.  The veteran's current nightmares have been clinically 
diagnosed as a nightmare disorder, and there is no competent 
evidence that the veteran's current nightmare disorder is 
related to active service. 

4.  The veteran's current swelling of the legs has been 
clinically diagnosed as stasis edema of the lower 
extremities.

5.  The veteran's current nasal symptoms have been clinically 
diagnosed as allergic rhinitis, and there is no competent 
evidence that the veteran's current allergic rhinitis is 
related to active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for gastritis and 
duodenitis, a nightmare disorder, stasis edema of the lower 
extremities and allergic rhinitis as due to an undiagnosed 
illness is legally insufficient.  38 C.F.R. § 3.317 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Gastritis and duodenitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103, 
5103A); 38 C.F.R. § 3.303 (2000).

3.  A nightmare disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103, 5103A); 38 C.F.R. 
§ 3.303 (2000).

4.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103, 5103A); 38 C.F.R. 
§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran filed a claim in September 1999 for "undiagnosed 
illness, Persian Gulf syndrome."  She requested that 
treatment records be secured from the Austin VA outpatient 
treatment center.  She reported receiving treatment in 
service in 1991 for nausea, rash, memory loss, fatigue, 
headaches and nightmares.  

In October 1999, the RO wrote to the veteran requesting 
clarification as to the type of illness, disease or injury 
for which she was claiming benefits.  In addition, the RO 
provided information regarding the type of evidence needed, 
both medical and nonmedical. 

A response was received from the veteran in November 1999.  
She wrote that she was suffering from the following ailments 
due to undiagnosed illness:  gastritis, diarrhea, tiredness, 
leg swelling, headaches, nausea, recurring rash, sleeping a 
lot, muscle aches, pain behind the eyes, and loss of hair.  

Service medical records show that in July 1989 the veteran 
had complaints of nausea, diarrhea with pain on urination and 
right sided pain.  The assessment was pyelonephritis 
clinically, and medication was prescribed.  In July 1990 the 
veteran complained of overall body aches and pains, diarrhea 
and chills after a road march.  The following day she felt 
better and had no further diarrhea.  The veteran was afforded 
a medical examination in November 1991 prior to separation.  
In the report of medical history, she denied nose trouble; 
hayfever; frequent trouble sleeping; frequent indigestion; 
and stomach, liver, or intestinal trouble.  The clinical 
evaluation was normal for her nose and sinuses. 

In the report of medical history for her quadrennial 
examination in August 1992, the veteran denied frequent 
trouble sleeping; frequent indigestion; stomach, liver or 
intestinal trouble; nose trouble; and hayfever.  The clinical 
evaluation was normal. 

Outpatient post-service treatment records were received from 
the Central Texas Veterans Health Care System for treatment 
at Austin for the period from January 1996 to November 1999.  
The veteran was seen on a regular basis in the gynecological 
clinic.  In January 1998, the veteran had a barium enema for 
symptoms of diarrhea and to rule out inflammatory bowel 
disease.  The results of the barium enema were that the colon 
was unobstructed, and the findings were compatible with a 
pelvic mass most likely related to fibroid uterus.  In 
February 1998, the report of an upper gastrointestinal series 
had a clinical history of diarrhea and rule out inflammatory 
bowel disease.  The impression was that changes were 
compatible with antral gastritis and duodenitis. 

In March 1999, she had complaints of a dry cough, fever and 
sinus drainage of two days duration.  In June 1999 at a 
regularly scheduled clinic visit, the veteran had symptoms of 
chronic post nasal drip with clear nasal drainage.  The 
assessment was allergies and medication was prescribed.  

The veteran was afforded VA Compensation and Pension (C&P) 
examinations for a Gulf War Veteran claim in November 1999 
and January 2000.  At the general medical examination, the 
veteran reported having nausea for the past three to four 
years.  An upper GI series in 1998 showed enteral gastritis 
and duodenitis and Pepcid was prescribed.  The veteran 
reported improvement with medication as she now had nausea 
approximately once a month compared to about once a week 
prior to taking the medication. 

At the November 1999 C&P general medical examination, the 
veteran reported having the problem of fatigue for the past 
five years if she did not have a good sleep.  She described 
having bad dreams, once or twice a week, of vast extensions 
of land without houses, as if an atomic bomb had been 
dropped.  There were no neuropsychologic symptoms except for 
the bad dreams.  Sleep disturbance was once or twice per 
month due to bad dreams.  She never had a diagnosis of 
chronic fatigue syndrome.  The examiner noted that this 
fatigue did not meet the requirements.  

At the C&P general medical examination in November 1999, the 
veteran also mentioned having allergic rhinitis and said that 
medication brought slight improvement.  There was no history 
of sinusitis.  The veteran reported that she was a nurse and 
had not lost work time for the conditions described at the 
November 1999 VA general medical examination.  

Clinical findings at the VA C&P examination in November 1999 
were that the veteran was nutritionally normal with normal 
posture and gait.  The eyes were unremarkable.  The 
examination findings of the musculoskeletal system were 
unremarkable.  The veteran had no complaints on joints or 
muscles.  She was limber and flexible with a normal gait. 

The pertinent diagnoses at the November 1999 VA C&P 
examination were nausea secondary to enteral gastritis and 
duodenitis; skin rash on pubic area (referred to C&P 
gynecological examination); the fatigue was secondary to 
nonrefreshing sleep and the examiner noted that there was no 
diagnosis of chronic fatigue syndrome.  The headaches were 
diagnosed as tension headaches.  The memory loss and 
nightmares were referred to the mental C&P examination.  Also 
diagnosed was allergic rhinitis.

The veteran was afforded a C&P examination for mental 
disorders in November 1999.  She reported no prior treatment 
by mental health personnel.  The veteran related that after 
service she trained as a licensed vocational nurse and first 
worked for a short time in medicine surgery, then for about a 
year at a nursing home and had been working for about four 
years as a psychiatric nurse.  She reported having nightmares 
two or three times a week with the onset approximately five 
years earlier.  She stated that she felt tired upon 
awakening.  She described her nightmares as barren as in the 
end of the world movies and that she had not experienced 
anything like it; although, her unit did go across Iraq and 
saw destroyed buildings.  She did not report any significant 
or traumatic events during her experiences in Iraq.  She did 
complain about the fact that she was sent to Iraq from 
Germany and that her unit was dispersed to various units.  
She stated that she worked regularly, and did not have any 
memory problems interfering with her work other than knowing 
the location of her keys.  She remembered patients and gave 
p.r.n. medications without errors.  At home, at times she did 
not remember what her husband said.  She reported sleeping, 
on average, six to seven hours and about once a week sleeping 
ten to twelve hours.  She worked nights and slept during the 
day.  Clinical findings were no impairment of thought 
process; no delusions, illusions or hallucinations noted or 
reported; no ideations of suicidal or homicidal thoughts; no 
obsessive or ritualistic behavior reported or noted; no panic 
attacks noted or reported; and no depression or depressed 
mood reported as a problem and none was noted.  The veteran 
reported sleep disturbances but did not report interference 
with activities.  The diagnosis was nightmare disorder.  The 
examiner commented that the veteran did not report symptoms 
that meet criteria for other disorders.  She reported 
problems with nightmares and that was covered in the 
diagnosis.  The examiner further commented that the veteran 
did not report any specific trauma or other symptoms which 
would support a diagnosis of PTSD. 

At the C&P examination of the eyes in January 2000, the 
veteran reported working as a geriatric psychological nurse.  

The veteran was afforded a C&P examination for arteries, 
veins, and miscellaneous in January 2000.  The veteran 
reported having edema of the legs off and on since she was in 
basic training accompanied by heaviness of the legs.  In 
service the edema was worse after running or walking a lot.  
She related that edema was absent in the mornings and 
increased as the day progressed; also had edema after walking 
a lot.  Her symptoms were edema of the legs with some 
heaviness when edema was present but did not preclude 
exercise and exertion.  She denied that the edema had any 
effect on her usual occupation and daily activities.  The 
relevant clinical findings show that she was ambulatory and 
in no acute distress.  There was 1+ pitting edema at the 
level of both ankles.  The pertinent diagnosis was stasis 
edema secondary to dependent posture aggravated by pelvic 
mass and aggravated by previous anemia. 
 
As noted above, the RO found the claims not well grounded and 
denied, in pertinent part, entitlement to service connection 
on a direct basis or as due to an undiagnosed illness for 
gastritis and duodenitis, nightmare disorder, stasis edema of 
the legs due to posture and uterine fibroids, and denied 
entitlement to service connection for allergic rhinitis.  The 
veteran disagreed with the decision and initiated this 
appeal.  The RO issued a statement of the case in June 2000 
and the veteran perfected her appeal.  

In the veteran's substantive appeal, she stated that she had 
received treatment in service for edema of the legs.  At her 
request copies of her military medical records were furnished 
to her.   She also discussed her various claimed conditions.  
The veteran claimed that she experienced nausea and diarrhea 
in service which she first thought was due to nervousness and 
anxiety.  Later, she thought it was due to the unsanitary 
conditions.  She claimed that she went on sick call when she 
could.  

The veteran expressed frustration in her substantive appeal 
that her claim for nightmares was denied simply because she 
has not elected to seek psychiatric care for this condition.  
The veteran claimed that she was sent to Iraq on short notice 
with a unit other than the one in which she had served for 
two years.  She felt alone, in a life threatening situation 
in the middle of nowhere.  She claimed that the fear and 
anxiety of the situation was overwhelming at that time and 
she felt blessed that no further psychological damage 
occurred.   

The veteran wrote that rhinitis was diagnosed in 1995 after 
she moved to Austin, Texas, an area she reported is known for 
allergy problems.  She claims that the condition existed 
prior to her moving to Austin; however, the examiner 
dismissed that possibility.  

The veteran acknowledged in her substantive appeal in July 
2000 that there was a delay in reporting the symptoms.  The 
veteran explained that when she was released from service, 
she had to leave suddenly due to a family emergency and the 
outprocessing was done hastily.  She then entered school 
full-time and did not have time to pursue outprocessing 
procedures.  She related that after moving to Austin, she had 
a Desert Storm examination in 1995, and was instructed to 
file a claim due to her numerous complaints.  She contends 
that the record of this examination shows complaints of her 
conditions were mentioned prior to 1999 but were not examined 
further.

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The VA is authorized to pay compensation to "any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses)" that either became manifest during service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or became manifest to a degree of disability of 10 
percent or more within any presumptive period prescribed by 
VA. 38 U.S.C.A. § 1117

The implementing regulation, 38 C.F.R. § 3.317 (a)(1), 
provides that VA will pay compensation to a Persian Gulf 
veteran "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms," 
provided that such disability became manifest either during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more not later than December 31, 2001, and 
provided further, that the disability cannot by history, 
physical examination, and laboratory tests be attributed to 
any known clinical diagnosis.  

To fulfill the requirement of chronicity, the illness must 
have persisted for a period of six months and must be 
demonstrated by objective indications, such as objective 
medical evidence or independently verifiable non-medical 
indicators.  38 C.F.R. § 3.317 (2000).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  Moreover, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Wade v. West, 11 Vet. App. 302 
(1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The Board finds that the copy of the February 2000 
rating decision and statement of the case provided to the 
veteran satisfy the requirement at § 5103 of the new statute 
in that they clearly notify her of the evidence needed for 
service connection.  Also, the veteran has been afforded the 
opportunity to present argument and submit or identify 
evidence.  VA has no outstanding duty to inform her that any 
additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Although the veteran 
reported that allergic rhinitis was first diagnosed at a 
Desert Storm examination in 1995 and the report of this 
examination is not of record, she is not claiming that this 
disorder was caused by serving in Desert Storm, the report of 
prior examinations in 1991 and 1992 are of record, and she 
was provided a VA C&P examination in November 1999 which also 
provided a diagnosis of allergic rhinitis.  In addition, the 
veteran claimed service connection for nightmares and was 
provided a VA examination for mental disorders in November 
1999.  The VA examiner provided a medical diagnosis and a 
medical opinion.  Further, the veteran is seeking service 
connection for gastrointestinal symptoms and a medical 
diagnosis of gastritis and duodenitis was made in November 
1999.  The examination reports contain all findings and 
opinions necessary to resolve the issues on appeal.  Thus, 
she will not be prejudiced by the Board deciding the merits 
of her claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Gastritis and duodenitis

The veteran claims service connection for symptoms of nausea 
and diarrhea which she alleges to experience presently or to 
have experienced in the past, due to an undiagnosed illness.  
However, in order to establish such a claim, the criteria 
provide, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination, and laboratory tests.  The evidence 
does not show that these symptoms are due to an undiagnosed 
illness.  Rather, her gastrointestinal problems have been 
diagnosed as gastritis and duodenitis.  Apparently, the 
veteran contends that the only test done to confirm the 
diagnosis was a serum test for H-pylori which was not present 
and should have been to confirm gastritis.  She claims that 
the outpatient treatment records from the VA clinic in Austin 
mention these diagnoses only as the impressions of the 
radiologist.  However, the Board points out that the 
radiologist based the impressions on the results of an upper 
gastrointestinal series and furthermore, evidently these 
results were provided to her primary doctor who then 
prescribed the medication which the veteran reports has 
brought relief of her symptoms.  In addition, the VA examiner 
in November 1999 diagnosed nausea as secondary to enteral 
gastritis and duodenitis.  The Board is aware that the 
veteran has been trained as a licensed vocational nurse; 
however, there is no indication that she has training in 
diagnosing gastrointestinal conditions.  Although the veteran 
claims that she does not think the condition was actually 
confirmed, her opinion in that regard is not competent 
medical evidence of an "undiagnosed" gastrointestinal 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The Board notes that in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 38 
C.F.R. § 3.317, service connection may be granted only for 
disabilities due to undiagnosed illnesses attributed to 
Southwest Asia service during the Persian Gulf War.  Since 
the veteran's gastrointestinal symptoms have been attributed 
to known diagnoses, namely gastritis and duodenitis, the 
Board must conclude that the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.317 is 
legally insufficient.

The remaining issue is whether the currently diagnosed 
gastritis and duodenitis is otherwise related to active 
service.  The Board notes that the veteran's in-service 
complaints of nausea and diarrhea accompanying pain on 
urination and right sided pain were assessed as 
pyelonephritis which resolved with medication.  On another 
occasion after a road march, the veteran complained of 
diarrhea; however, the following day she felt better and had 
no further diarrhea.  In July 2000, the veteran wrote that 
she experienced nausea and diarrhea during service in Iraq.  
She attributed this to the lack of sanitary conditions, 
bathing in tubs in which clothes were washed and the 
difficulty in keeping sand and bugs out of the food.  
Although the veteran may have experienced nausea and diarrhea 
in Iraq, it appears to have been transitory due to the living 
conditions there.  At the separation examination in November 
1991 and at the quadrennial examination in August 1992, the 
veteran denied having frequent indigestion, stomach, liver or 
intestinal trouble.  The clinical evaluation was normal for 
the abdomen.  The Board notes that at the C&P examination in 
November 1999, the veteran reported having nausea only for 
the past 3 to 4 years, which places the onset approximately 
in 1995, several years post service.  She further reported at 
the November 1999 examination that after the diagnoses of 
gastritis and duodenitis had been made, medication was 
prescribed which had brought relief of her nausea.  At the 
November 1999 examination, the veteran expressed no 
complaints of diarrhea.  

There is medical evidence of a current disability.  However, 
there is no competent evidence that the veteran had gastritis 
or duodenitis during active service.  Although service 
medical records show that the veteran had complaints of 
nausea and diarrhea, these were in connection with 
pyelonephritis, which resolved with medication; and diarrhea 
after a road march which resolved spontaneously by the 
following day.  Although the veteran now recalls having 
nausea and diarrhea while serving in Iraq, she describes it 
mainly as due to the living conditions, which apparently 
resolved once she was removed from those conditions.  These 
symptoms were not reported at the time of examinations in 
November 1991 or August 1992 and when examined in 1999, the 
veteran placed the onset approximately in 1995.  Chronicity 
in service is not adequately supported by the evidence and 
continuity after discharge is not shown.  Further, there is 
no medical evidence of a nexus between the in-service 
symptoms and the present disease.

Additionally, 38 U.S.C.A. § 1154(b) does not apply since 
there is no allegation that the claimed gastrointestinal 
disorder was incurred in combat and it is not clear that the 
veteran even served in combat since her military occupational 
specialty was communication systems/circuit controller.  
However, even if 38 U.S.C.A. § 1154(b) did apply, there is no 
competent evidence or opinion that the currently diagnosed 
gastritis or duodenitis is related to any in-service 
gastrointestinal problems.

Nightmare disorder

According to the veteran's reported history at the November 
1999 VA examination for mental disorders, she had been having 
nightmares for approximately five years and had no prior 
treatment by mental health personnel.  This would place the 
onset of nightmares several years post-service.  She denied 
experiencing anything during service similar to the content 
of her nightmares.  She had complained at the November 1999 
examination about the fact that her unit in Germany was 
dispersed to various units when sent to Iraq but did not 
report any significant or traumatic events during her 
experiences in Iraq.  Reportedly her sleep disturbances did 
not interfere with activities.  She did not mention any fear 
with the nightmares.  The examiner diagnosed nightmare 
disorder.  The examiner commented that she did not report 
symptoms that met the criteria of other disorders to include 
PTSD.  Although the veteran claimed nightmares as 
manifestation of an undiagnosed illness resulting from 
service during the Gulf War under 38 C.F.R. § 3.317, her 
nightmares have been diagnosed as nightmare disorder.  Since 
the veteran's nightmares have been clinically diagnosed as 
nightmare disorder, the Board must conclude that the 
veteran's claim for service connection as an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 is legally 
insufficient.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran's service medical records show no complaints or 
findings for nightmares.  At the November 1991 separation 
examination and the August 1992 quadrennial examination, the 
veteran denied having frequent trouble sleeping.  At the 
November 1999 VA examination the veteran reported the onset 
of nightmares approximately in 1994, three years after her 
discharge, and a diagnosis of nightmare disorder made in 
November 1999.  Although the veteran has a current disorder, 
there is no medical opinion linking the post-service 
nightmare disorder to service.  As noted above, the Board is 
aware that the veteran has been trained as a licensed 
vocational nurse and has reported working as a psychiatric 
nurse and/or geriatric psychological nurse; however, 
according to her statement in July 2000, she worked on a 
night shift, from eleven to seven, which required only simple 
and routine duties.  There is no indication that she has 
special knowledge regarding etiology of psychiatric 
disorders.  Furthermore, in this case, other medical 
evidence, the VA examiner's medical opinion, does not relate 
the nightmare disorder to service.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999).  Accordingly, the veteran's claim for 
service connection for nightmare disorder must be denied.

Additionally, 38 U.S.C.A. § 1154(b) does not apply since 
there is no allegation that the claimed nightmare disorder 
was incurred in combat.  However, even if 38 U.S.C.A. 
§ 1154(b) did apply, there is no competent evidence or 
opinion that the currently diagnosed nightmare disorder is 
related to any in-service problems.



Allergic rhinitis

The veteran did not include allergic rhinitis in her 
September 1999 claim or in the list of ailments submitted in 
October 1999.  However, at the VA C&P general medical 
examination in November 1999 she included this condition in 
her complaints and reported that she had been on medicated 
spray with slight improvement.  The clinical findings of the 
nose, sinuses, mouth and throat were unremarkable.  The 
examiner reported no drainage, nontender sinuses, and normal 
nasal mucosa.  The pertinent diagnosis was allergic rhinitis.  

The issue is whether the currently diagnosed rhinitis is 
related to active service. Service medical records are 
negative for complaints or findings of allergic rhinitis.  
Although the veteran claims that the condition of allergic 
rhinitis existed prior to her moving to Austin, where it was 
first diagnosed in 1995, the evidence of record shows that in 
August 1992 at her quadrennial examination she denied nose 
trouble and hay fever.  Her nose was clinically evaluated as 
normal.

There is no competent evidence that the veteran had chronic 
rhinitis during active service.  The veteran has claimed that 
this condition existed prior to 1995 when, according to her, 
it was first diagnosed.  The Board does not discount the 
veteran's own statements as to when she first experienced 
symptoms of rhinitis, particularly as she has worked as a 
nurse.  See Pond v. West, 12 Vet. App. 341 (1999).  However, 
the competent medical evidence of record does not show 
allergic rhinitis in November 1991 or August 1992 and in 
addition, at the time of those medical examinations, the 
veteran denied having nose trouble or hay fever.  The veteran 
has reported that she is a licensed vocational nurse, but it 
is neither claimed nor shown that she has training or 
expertise concerning nose problems.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 
109, 113-15 (1996).  

Thus, there is no medical evidence of allergic rhinitis 
manifested in service, and no medical evidence linking a 
diagnosed post-service allergic rhinitis disorder to service.  
The veteran's lay statements are not sufficient to establish 
entitlement to service connection for allergic rhinitis and a 
preponderance of the evidence is against the claim.  
Accordingly, the veteran's claim for service connection for 
allergic rhinitis must be denied.

Additionally, 38 U.S.C.A. § 1154(b) does not apply since 
there is no allegation that the claimed allergic rhinitis 
disorder was incurred in combat and as noted above it is not 
clear that the veteran even served in combat.  However, even 
if 38 U.S.C.A. § 1154(b) did apply, there is no competent 
evidence or opinion that the currently diagnosed allergic 
rhinitis is related to service.

Stasis edema of the lower extremities

The veteran claimed service connection for swelling of the 
legs as due to an undiagnosed illness.  Pursuant to 38 C.F.R. 
§ 3.317, service connection may be granted only for 
disabilities due to undiagnosed illnesses attributed to 
Southwest Asia service during the Persian Gulf War.  Since 
the veteran's swelling of the legs has been attributed to a 
diagnosis, namely stasis edema of the lower extremities, the 
Board must conclude that the veteran's claim for service 
connection for swelling of the legs as due to an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 is legally 
insufficient.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for gastritis and duodenitis is denied.

Service connection for a nightmare disorder is denied.

Service connection for allergic rhinitis is denied.

Service connection for stasis edema of the lower extremities 
as due to an undiagnosed illness is denied.


REMAND

As noted above, there has been a change in the law during the 
pendency of this appeal.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded. 

Because of the change in the law brought about by the VCAA, a 
remand is required with respect to the remaining issues for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on those issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3) 
(2000).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using the criteria 
from Part 4 of this chapter.  38 C.F.R. § 3.317(a)(4) (2000).

Signs and symptoms which may be manifestations of an 
undiagnosed illness include fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2000).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2000).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West Supp. 2000).  The legislative history of this 
provision demonstrates an intent on the part of Congress to 
provide compensation for Persian Gulf War veterans who suffer 
from signs and symptoms of undiagnosed illnesses, and who may 
have acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."  

The veteran is claiming service connection for multiple 
disabilities on a direct basis or as due to an undiagnosed 
illness due to her service during Desert Storm.  The veteran 
claims that she was afforded a Desert Storm examination in 
1995.  Our review does not find a report of this examination 
in the claims file.

With regard to service connection for the claimed leg 
swelling, a review of service medical records finds that in 
service the veteran was provided support hose and pitting 
edema was recorded; although, on several other occasions, a 
finding of no edema was made.  At the VA examination for 
arteries, veins, and miscellaneous in January 2000, 1+ 
pitting edema was shown at the level of both ankles.  The 
diagnosis was stasis edema secondary to dependent posture 
aggravated by pelvic mass and aggravated by previous anemia.  
The veteran claims that this condition is not related to the 
Gulf War but was documented in her service medical records 
and existed prior to the appearance of uterine tumors.  At 
her November 1999 VA gynecological examination, the veteran 
reported that fibroids were discovered after she left active 
duty.  It would be helpful to have a medical opinion as to 
the relationship, if any, of the current disability to the 
edema shown in service.  

The veteran claims service connection for headache symptoms 
as manifestations of an undiagnosed illness.  At the C&P 
general medical examination in November 1999, the veteran 
described having two types of headaches which were mild and 
occurred once or twice a month.  She occasionally took 
Tylenol.  Her headaches were described as tension headaches 
at the VA general medical examination in November 1999.  The 
diagnosis at the VA C&P eye examination in January 2000 was 
that the eyes appeared stable with a mild myopic astigmatism 
and presbyopia present.  Although the evidence shows that the 
headaches are not due to an eye condition or to sinusitis, 
the possibility of migraine headaches has not been ruled out.  
In the veteran's substantive appeal, she described 
experiencing two types of headaches.  One was very short and 
occurred infrequently.  The other type was of longer 
duration, subsided with over the counter medication so that 
she could rest, but often occurred again when she awakened 
and lasted even longer.  She claimed that when the second 
type was present for longer than a few hours, she could not 
work.  The veteran further contends that just because her 
headaches do not disable her does not mean that they do not 
exist.  

It is not clear from review of the medical evidence that 
fatigue and excessive sleep are linked to the veteran's 
nightmare disorder.  At the November 1999 C&P general medical 
examination, the veteran reported having the problem of 
fatigue for the past five years if she did not have a good 
sleep.  If she slept for 12 hours she felt refreshed and 
might have several days then without fatigue.  The fatigue 
had been gradual in onset not accompanied by fever or 
adenopathy.  She never had a diagnosis of chronic fatigue 
syndrome.  The VA examiner concluded that the veteran's 
symptoms of fatigue did not meet the criteria of chronic 
fatigue syndrome but were a result of nonrefreshing sleep.  
The veteran claimed in her notice of disagreement that when 
she slept six to seven hours a night and was not bothered 
that much by nightmares, she still was tired.  The etiology 
of the symptoms of fatigue and excessive sleep was not fully 
discussed.  

With regard to the issue of pubic dermatosis with hair loss, 
claimed as a recurring rash, at the VA general medical 
examination in November 1999, the veteran reported that the 
skin rash was in the pubic area and she had had it for five 
years off and on accompanied by pruritus.  She also had been 
treated for vaginitis.  The veteran was also afforded a C&P 
VA gynecological examination in November 1999.  The veteran 
reported that six months after leaving active duty she 
noticed the presence of a rash at the pubic area with 
burning, itching, and raised areas.  Reportedly, the rash 
occurred periodically and at times there have been small 
abscesses.  The veteran reported that the rash was present at 
the time of the examination.  The examination showed the 
presence of a diffuse faint rash with some areas of 
folliculosis in the suprapubic area.  The diagnoses were rule 
out skin condition in the suprapubic area and fibroids.  The 
examiner recommended a dermatology consultation.  

In January 2000, the veteran was afforded a C&P examination 
for skin diseases.  The examiner did not have the claims file 
available for review.  The veteran reported that a few months 
after returning from Desert Storm she noticed an onset of 
itching localized to the suprapubic area followed shortly 
thereafter by a rash of that area.  Reportedly, the 
dermatosis was intermittent but was very itchy especially at 
night.  The last flare-up of the dermatitis was in November 
1999.  She reported that at the time of the January 2000 
examination there was no rash, but she was concerned about 
hair loss of the affected area.  The examination showed no 
active dermatitis was present.  There was very mild 
lichenification of the suprapubic skin with evidence of 
patchy hair loss of the suprapubic area.  The veteran related 
that she has had disturbing dreams since returning from 
Desert Storm that were occurring almost every night.  The 
diagnosis was localized suprapubic alopecia secondary to 
itching.  The examiner was unable to give a diagnosis as a 
cause but suspected localized neurodermatitis, possibly 
related to nightmares to an unpleasant experience while 
deployed to Desert Storm.  Although the examiner recommended 
a psychological evaluation, had the claims folder been 
available for review, the examiner would have noted that the 
veteran had been afforded a psychological evaluation to 
include nightmares in November 1999.  However, the veteran 
should be afforded a skin examination when the skin rash is 
present and the examiner should have an opportunity to review 
the claims folder.  

The veteran's claims for service connection for generalized 
muscle aches and for memory loss were denied in the absence 
of medical evidence that showed the conditions exist.  The 
veteran contends that the condition of generalized muscle 
aches exists, although not on a continuous basis, and does 
hinder activities.  At the VA examination for mental 
disorders, the veteran reported not having any memory 
problems interfering with her work other than knowing the 
location of her keys.  She remembered patients and gave 
p.r.n. medications without errors.  At home, at times she did 
not remember what her husband said.  In her substantive 
appeal, the veteran contends that her memory loss does 
present a problem.  She related that she worked in the health 
field and only could work on a night shift that allowed the 
time to concentrate on her duties with a minimum of 
distractions.  She felt that if she worked during hectic 
hours, she would make numerous errors.  She also has claimed 
that the report of the Desert Storm examination in 1995 shows 
that the conditions claimed existed at that time but were not 
treated further. 

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, who 
treated the veteran for headaches, memory loss, 
stasis edema of the lower extremities, fatigue, 
excessive sleep, symptoms of the skin and/or 
generalized muscle aches since December 1991.  
With any needed assistance from the veteran, 
including obtaining signed releases, the RO 
should obtain copies of such records that are 
not in the file.  All records so received 
should be associated with the claims folder. 

3.  The RO should ask the veteran to provide 
the date and place of the Desert Storm 
examination in 1995.  The RO should secure the 
report of examination and associate it with the 
claims file.

4.  With regard to the veteran's claims 
concerning headaches as due to an undiagnosed 
illness, memory loss as due to an undiagnosed 
illness, fatigue as due to an undiagnosed 
illness, excessive sleep as due to an 
undiagnosed illness, pubic dermatosis with hair 
loss as due to an undiagnosed illness, and 
generalized muscle aches as due to an 
undiagnosed illness, the RO should complete 
development pertinent to Gulf War claims as 
detailed in M21-1, Part III, Change 74 (April 
30, 1999), the Veterans Claims Assistance Act 
of 2000, and all other relevant directives.  
For requested examinations, the claims file 
must be made available the examiner prior to 
the examination.  Also it is essential that the 
examiner read this remand, including the legal 
criteria reported above and carefully review 
the entire claims folder.  The examiners should 
be asked to confirm in their reports that they 
have reviewed the veteran's claims file.  

5.  The RO should request that the medical 
provider who performed the examination for 
edema of the legs in January 2000 provide a 
medical opinion as to the relationship, if any, 
of the current disability, stasis edema of the 
lower extremities, to the edema shown in 
service.

6.  The veteran should be afforded a VA 
dermatological examination of the skin when the 
rash is present in the pubic area.  The veteran 
should be requested to identify which areas of 
her skin are affected and to specify the 
complaints pertaining to each such area. The 
examiner should record details about the onset, 
frequency, duration and severity of the 
reported symptoms pertaining to each affected 
area and state what precipitates and what 
relieves the symptoms.  The examiner should 
then indicate which symptoms and abnormal 
physical findings can be attributed to a known 
clinical diagnosis and which cannot be 
attributed to a known clinical diagnosis.  If 
the symptoms and abnormal physical findings 
cannot be attributed to a known clinical 
diagnosis and thus represent an undiagnosed 
illness, the examiner should state the time of 
onset of such illness. 

7.  The veteran should also be afforded a 
comprehensive examination by an appropriate 
specialist in regard to her claimed muscle 
aches as a chronic disability resulting from an 
undiagnosed illness.  The examiner should 
indicate which symptoms and abnormal physical 
findings can be attributed to a known clinical 
diagnosis and which cannot be attributed to a 
known clinical diagnosis.  If the symptoms and 
abnormal physical findings can be attributed to 
a known clinical diagnosis, the examiner should 
state whether it is at least as likely as not 
that the veteran's symptoms experienced during 
service were manifestations of the currently 
diagnosed disorder.  If the symptoms and 
abnormal physical findings cannot be attributed 
to a known clinical diagnosis and thus 
represent an undiagnosed illness, the examiner 
should state the time of onset of such illness.

8.  The veteran should also be afforded a 
comprehensive examination by an appropriate 
specialist in regard to her claimed fatigue as 
a chronic disability resulting from an 
undiagnosed illness.  After examining the 
veteran, obtaining her history, affording her 
any indicated diagnostic studies, and reviewing 
the entire claims file, the examiner should 
express an opinion as to whether the veteran 
has fatigue as a (1) manifestation of a 
diagnosed (or diagnosable) disorder, or (2) as 
a chronic disability resulting from an 
undiagnosed illness and, if so, whether such is 
related to her Gulf War service.  If the 
veteran does have fatigue as a chronic 
disability resulting from an undiagnosed 
illness related to his service in the Persian 
Gulf, the examiner should specifically note 
whether such began during or subsequent to 
service and the date of onset. 

9.  The veteran should be afforded a 
comprehensive neuropsychiatric examination to 
determine the correct diagnoses of any 
headaches, memory, and/or sleep disorders 
present and to determine whether the veteran 
has any undiagnosed illness manifested by 
headaches, memory loss, and/or excessive sleep, 
and, if so, whether any such illness is related 
to her service in the Persian Gulf.  The 
veteran should be afforded any indicated 
neurological and/or psychological tests or 
studies before rendering any diagnoses.

10.  Thereafter, the RO should readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
Acting Member, Board of Veterans' Appeals



 

